DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, the phrase "the first fluid bladder and the second fluid bladder are inflated at pressure increase rates that are substantially equal to each other," renders the claim indefinite because it is unclear what degree of equality in pressure increase would constitute substantially equal.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 2010/0268092) (“Kobayashi”) as noted in Applicant IDS dated 7/01/2019.
Regarding Claim 11, while Kobayashi teaches a blood pressure measurement method comprising attaching a band-shaped measurement cuff such that it wraps around a substantially rod-shaped measurement site ([0009], [0057]), wherein the cuff comprises
a first fluid bladder region that that swells due to receiving a supply of fluid from an outside supply source and is arranged at a portion of an outer circumferential surface of the measurement site that corresponds to a first half surface where an artery is, in a lengthwise direction of the cuff (Fig. 5A-5B, [0035] “Inflation of air bag 13B in this state allows detection of an artery pressure pulse wave appearing in the artery in the avascularization. That is, a pulse wave measurement can be performed with avascularization provided at the peripheral side.” first fluid bladder region/air bag 13B, thus arranged at a portion of an outer circumferential surface of the measurement site that corresponds to a first half surface where an artery is, in a lengthwise direction of the cuff, Fig. 11, swells due to receiving a supply fluid from an outside supply source/air pump 31 through orifice 50); and 
10a second fluid bladder region that swells due to receiving a supply of fluid from the outside supply source and is arranged at a portion of the outer circumferential surface of the measurement site that corresponds to a second half surface opposite to the first half surface, in the lengthwise direction of the cuff (Fig. 5A-5B, [0035], [0037] second fluid bladder region/air bag 8 with portions disposed at opposite half surface from first half surface, Fig. 11, swells due to receiving a supply fluid from an outside supply source/air pump 31), 
Wherein, during inflation, the pressure of the second fluid bladder is made larger than the pressure of the first fluid bladder by suppling more fluid to the second fluid bladder than to the first fluid bladder such that the stroke amount by which the second fluid bladder swells is larger in the thickness direction of the cuff than the stroke amount by which the first fluid bladder swells (Fig. 2, 5A-5B, inflated stroke volume of air bag 8 shown to be greater than inflated stroke volume of air bag 13A),
And in the process of inflating, or in the process of deflating at pressure reduction rates, blood pressure measurement is performed ([0066]).
and teaches a configuration is used in which during inflation for blood pressure 15measurement, the first fluid bladder region and the second fluid bladder region are inflated to the same pressure (Fig. 11, [0069] "Orifice 50 allows air flowing between air bags 8 and 13B to be a predetermined amount. Preferably, this predetermined amount is determined previously at such an amount that the pressure in air bag 13B becomes equal to the pressure in air bag 8.”),
Kobayashi fails to teach that after the stroke amount difference is generated, the first fluid bladder and the second fluid bladder are inflated at pressure increase rates that are substantially equal to each other.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention that blood pressure measurements are performed with a single bladder uniformly increasing or decreasing and for a dual bladder system of Kobayashi to perform this function as well, inflation of the bladders would have to be performed at pressure increase rates that are substantially equal to each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791